Exhibit 10.6

 

EIGHTH AMENDMENT
TO THE
BROOKLINE SAVINGS BANK EMPLOYEE STOCK OWNERSHIP PLAN

 

Pursuant to Section 13.4 of the Brookline Savings Bank Employee Stock Ownership
Plan (the “Plan”), the Plan is hereby amended, effective as of January 1, 2003,
unless otherwise set forth below, in order to change the name of the Plan to
reflect the new name of the Bank, and to exclude dividend equivalent rights from
the definition of “cash compensation” for purposes of contribution allocations
under the Plan:

 

1.                                       Section 1.1 shall be amended by
substituting the following therefor:

 

“1.1                           Name. The name of this Plan is “Brookline Bank
Employee Stock Ownership Plan.”

 

2.                                       The definition of “Cash Compensation”
in Section 4.3 of the Plan shall be amended by substituting the following
therefor:

 

“Cash Compensation means a Participant’s 415 Compensation as defined in
Section 2 of the Plan, excluding cash payments made pursuant to any dividend
equivalent rights awarded to Employees pursuant to a stock option plan adopted
by the Company or an affiliate”.

 

This Amendment was approved by the Board of Directors of Brookline Bank and
approved by Brookline Bank on July 17, 2003.

 

--------------------------------------------------------------------------------